DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2021.
Applicant's election with traverse of claims 6-8 in the reply filed on 12/08/2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not identified any different classes, subclasses or electronic resources and that an additional burden would exist.  This is not found persuasive because the examiner has mentioned two different CPCs area for two different inventions. Group I are classified under H02P6/16 and group II under H02K19/36. Also, group I does not require any detail of modulator. Therefore, two set of claims claiming different subject matter which demands serious search burden to the examiner. In addition, the examiner has noticed that claim 9 should fall under group II since claim 9 depends on claim 6.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 10 objected to because of the following informalities: the phrases “the converter”, “a positioning device”, “a positioning signal”, “a resolver”, and “a rotational position” have minor antecedent issues. For example, “a positioning device”, “a positioning signal”, “a resolver”, and “a rotational position” are already a part of claim 1. The phrase “the converter” has not been identified in claim 1. Instead, claim 9 introduces a converter for a first time. Not sure, if claim 10 should depend on claim 9 instead. Examiner strongly suggests applicant to review the entire claims to fix minor issues like these. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over TIANEN et al. US Pub. No. 2016/0238409 A1 in a view of Nishimura US Pub. No. 2008/0218391 A1.

Regarding claim 1, TIAINEN discloses 
A positioning device (See Fig. 1, item 101) for producing a position signal indicative of a rotational position of a resolver (Item 114) (See para 0037 and 0038), the positioning device comprising: 
- a signal interface (Item 102) for receiving a first alternating signal (V_cos) and a second alternating signal (V_sin), amplitudes of the first and second alternating signals being dependent on the rotational position of the resolver so that envelopes of the first and second alternating signals have a mutual phase shift (See para 0037), and 
- a processing system (Item 103) for generating the position signal based on the amplitudes of the first and second alternating signals and on polarity information indicative of a polarity of an excitation signal of the resolver (See para 0039), wherein the processing system is configured to: - recognize a polarity indicator on a waveform of at least the first alternating signal. (See para 0039)

TIAINEN does not disclose but Nishimura discloses and determine the polarity information based on the recognized polarity indicator. (See para 0028-0033. Fig. 4 shows the polarity of f(t) based on SIN and COS waveforms)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the polarity information based on the recognized polarity indicator as taught by Nishimura in TIAINEN’s to realize high 

Regarding claim 2, a combination of TIAINEN and Nishimura discloses, wherein the processing system is configured to recognize a change of phase or a change of frequency of the first alternating signal and to determine the polarity information based on the recognized change of phase or the recognized change of frequency. (See Nishimura’s para 0026, 0028-0033. Fig. 4 clearly shows a change of phase based on the quadrant)

Regarding claim 3, a combination of TIAINEN and Nishimura discloses, wherein the processing system is configured to constitute a zero-crossing detector (Item 42) for recognizing zero-crossings of the waveform of the first alternating signal to recognize the change of phase or the change of frequency. (See Nishimura’s para 0026. Fig. 2 shows zero crossings of sine and cosine waveforms)

Regarding claim 4, a combination of TIAINEN and Nishimura discloses, wherein the processing system is configured to compare the waveform of the first alternating signal (SIN) to a predetermined waveform pattern and, in response to a match between the waveform of the first alternating signal and the predetermined waveform pattern, to determine the polarity information based on a part of the first alternating signal matching 

Regarding claim 5, a combination of TIAINEN and Nishimura discloses wherein the processing system is configured to recognize the polarity indicator on both the waveform of the first alternating signal and a waveform of the second alternating signal. (See Nishimura’s para 0026, 0028-0033. SUM uses both the waveforms of SIN and COS)


Regarding claim 10, TIAINEN discloses 
The converter (See Fig. 1, item 108) for controlling voltages of a winding system of an electric machine, the converter comprising a positioning device according to claim 1 for producing a position signal indicative of a rotational position of a resolver connected to a rotor of the electric machine. (See para 0037 and 0038. Also see claim 1 rejection for detail)

Regarding claim 11, TIAINEN discloses 
, wherein the converter further comprises an excitation device (104) for producing an excitation signal for the resolver. (See para 40)

Regarding claim 12, TIAINEN discloses 
wherein the converter is a frequency converter. (See para 0038)
Regarding claim 13, a combination of TIAINEN and Nishimura discloses A method comprising: - receiving a first alternative signal and a second alternative signal from a resolver, amplitudes of the first and second alternative signals being dependent on a rotational position of the resolver so that envelopes of the first and second alternative signals have a mutual phase shift, and – generating a position signal indicative of the rotational position of the resolver based on the amplitudes of the first and second alternating signals and on polarity information indicative of a polarity of an excitation signal of the resolver, wherein the method comprises: - recognizing a polarity indicator on a waveform of at least the first alternating signal, and – determining the polarity information based on the recognized polarity indicator. (See claim 1 rejection for detail)
Conclusion
Claim 9 has not been examined because of claim 6.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ONEIL J M EP2700909A1 discloses a resolver interface having a resolver. The interface also has a controller to calculate a first signal, a second signal, and an excitation signal as mentioned in page 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846